DETAILED ACTION
This office action is in response to communication filed on 21 January 2021.

Claims 1 – 4 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 21 January 2021, Applicant amended claim 1.


Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive. 

In the remarks regarding independent claim 1, Applicant argues that cited prior art does not teach analyzing favorable usage indication data to determine if such usage is appropriate, and discarding inappropriate data.  Examiner respectfully disagrees.  Paragraph 68 of Rush discloses that variables may be removed from calculation based on any choice made by the user.  New reference Johnson teaches that there are false positives in sentiment analysis, which is akin to the definition of “appropriate” given by Applicant in their disclosure.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub 2016/0055250 (hereinafter, Rush) in view of U.S. P.G. Pub 2017/0193545 (hereinafter, Zhou) further in view of U.S. P.G. Pub. 2015/0150023 (hereinafter, Johnson) and further in view of U.S. P.G. Pub. 2018/0300460 (hereinafter, Kochura).

Regarding claim 1, Rush teaches a method for identifying positive online usage trends based on image analysis, comprising: 
defining a target data group as subject of positive usage analysis that reflects a positive usage trend of an identified subject matter by the target data group (¶ 12, “Social media users may be targeted according to events they are participating, where they are located at the moment of the post, or what is happening around the social media user.”) (¶ 8, “fast-food chains may target social media users who have expressed positive views on hamburgers and not social media users who emphasize healthy eating.”); 
capturing online image postings from the target data group from across online media platforms (¶ 56, “The post 120 may include media 210 such as post text 212, images, 214 video, links, hashtags 218, references to other users, information linking the post to other posts and users, metadata, etc. Metadata of a social media post 120 may include the time 216 of the post 120, the location 222 of the post 120, the social network 150 of the post, the username 224, a handle, a real name 226 of the user, etc. As shown, when displaying a social media post 120, the user interface 104 may additionally display the calculated relevancy score 250 for the post 120.”). 
Rush teaches analyzing the captured online images to obtain subject matter identification data and favorable usage indication data (¶ 61, “The post variable 273 may be calculated from a variety of post sub-variables 361 derived from the social media post 120. For example, the post sub-variables 361 may include a determination of the sentiment of the post 120. Sentiment may be expressed either conditionally, such as positive sentiment, negative sentiment, or neutral sentiment, or as a real valued sentiment value. Additionally, the post variable 273 may include directed sentiment, that is, the positive or negative sentiment that is directed at an object.”), but does not explicitly teach using convolution neural networking.  However, in the analogous art of user interest identification using image processing, Zhou teaches convolution neural networking to indicate semantics like favorability (¶¶ 70-71, “Image--To understand the content of the ad creative from a visual perspective, the ad image may be tagged with machine tags (e.g., from Flickr or another photo program), namely deep-learning based computer vision classifiers that automatically recognize the objects depicted in a picture (e.g., a person, a flower). For each of the detectable objects, the Flickr classifiers output a confidence score corresponding to the probability that the object is represented in the image. Since tag scores are very sparse (an image shows few objects), similar tags may be grouped semantically into topically-coherent tag clusters (e.g., dog, cat will fall in the animal cluster), and the raw tag confidence scores can be aggregated at a cluster level. Examples of the clusters include "plants", "animals". A deep-learning proprietary adult image detector may also be run, and the output confidence score may be retained as an indicator of the adultness of the ad creative. To further capture the underlying semantics of the image, richer visual descriptions may be obtained from the CNN (Convolutional Neural Networks)-based Flickr classifiers.”).
Rush doesn’t explicitly teach that favorability is appropriate or inappropriate, but does teach that filters can be applied that are irrelevant (¶ 62, “Filters may include keyword filters applied to the post text 212. Key word filters may be positive to match on the presence of a keyword or negative to match on the absence of a keyword. Additionally, keyword filters may be applied to images 214 and video using image recognition. An additional post filter may be a time-based filter in order to filter older posts that may be out-of-date and no longer relevant, as further shown in FIG. 6 with respect to the time slider 620.”).  However, in the analogous art of emotion processing, Johnson teaches analyzing favorable usage indication data to determine if such usage is appropriate (¶ 147, “In some embodiments, the emotion wiki may include analysis methodology respective to each emotion. For example, this may include information relevant to how emotions are detected, how false positives are reduced”) (¶ 197, “Additional Models…Deception (Sarcasm, Irony, False Positives, False Negatives)”) (¶ 218, “Questionable grams may be extremely useful in the architecture for two reasons. First, Questionable grams are effective for guarding against false positives (and false negatives). For example, tracking every possible kind of positive and negative language may be extremely difficult. However, it's an easier task to collect a very large number of Questionable grams. If a positive or negative gram is missed, the presence of a Questionable gram may provide a warning that the text is not completely positive or completely negative and may trigger the reduction of a high confidence score associated with a document.”) (Examiner note: determining false positives is akin to determining sarcasm or parody, as Applicant defines “appropriate” in their disclosure).
Rush further teaches:
discarding any unfavorable usage data and any favorable usage data that is not appropriate (¶ 68, “Returning to FIG. 4, a new campaign screen 400 of the user interface 104 is shown. The new campaign screen 400 permits a user 140 to define a campaign 410 by adding or removing sub-variable 280 from each of the variables 270. As shown, the user 140 may define a campaign 410 by selecting sub-variables 280 for each variable.”);
storing subject matter identification data and appropriate favorable usage indication data as a dataset for the target data group in a database (¶ 84, “The one or more controllers 101 may be adapted run a variety of application programs, access and store data, including accessing and storing data in associated databases, and enable one or more interactions via the relevancy scoring system 100.”); 
establishing analysis parameters that will indicate a positive usage trend for the identified subject matter by the target data group (¶ 70, “the user 140 is looking to highly rank posts where the consumer 130: for the person variable 271, the consumer 130 follows the user's social media accounts, matches a keyword ("runner"), and matches a personality ("altruism" or "trust"); for the post variable 273, the post 120 matches a keyword ("new car" or "old car"), has an image matching a keyword ("car"), has a positive sentiment, and has retweets; for the influence variable 272, increase relevancy based on the number of followers, and the number of retweets in a topic ("food" or "travel"); for the location variable 274, is within one thousand meters of a geofence ("Fence 1" or "Fence 2"); and, for the conditions variable 275, does not have any selected conditions for the conditions variable 275. As is in FIG. 5, the user 140 has ranked the post variable 273 as important, the person variable 271 as important to very important, the location variable 274 as important to very important, the influence variable 272 as very important, and the conditions variable 275 of no importance.”) (¶ 75, “The user 140 may then review the top-scoring posts 120 and positively indicate "more like this" or negatively indicate "less like this" for each post. The sub-variables 270 of the positively indicated posts 120 may then have their sub-variable weights increased, while the negatively indicated posts may have their sub-variable weights decreased. It is contemplated that the sub-variable weights may be shared across campaigns 410; for example, the feedback received in multiple campaigns 410 may be used to calculate default sub-variable weights.”); 
creating a predictive model that detects the positive usage trend using the analysis parameters (¶ 80, “The relevancy scoring system 100 may take into account the variables 270 and sub-variables 280 when recommending a recommended response 710. For example, the relevancy scoring system 100 may suggest using humor or an immediately actionable incentive when communicating with an ESTP personality (under the Myers-Briggs personality model), while suggesting an empathic or sympathetic response when communicating with an INFJ personality. However, although recommended response 710 have been described herein as being generated with reference to personality sub-variables 280, it will be understood by those of skill in the art that any of the variables 270 or sub-variables 280 may be taken into account by the relevancy scoring system 100 when generating a recommended response 710.”).
Rush does not explicitly teach continuous re-sampling and re-analysis of the data.  However, in the analogous art of positive user sentiment analysis, Kochura teaches where the predictive model automatically and continuously re-samples and re-analyzes subject matter identification data and favorable usage indication data to detect the positive usage trend on an ongoing basis (¶ 19, “For example, analytic engine 130 may access various data sources through user information storage 150 to obtain personal details of a user, social media interactions of a user, exchanges in emails/text messages/instant messages involving a user, health information of a user, schedule and other lifestyle information of the user, emotional feedback information (e.g., brain state data) of the user, and food intake information of the user. In this example, analytic engine 130 processes the user information to identify factors which correlate to a positive user sentiment. Analytic engine 130 may determine that user -posted images that include the user smiling may constitute as a positive user sentiment. Accordingly, analytic engine 130 may perform image analysis on images that include the user smiling to identify factors which may correlate to the positive user sentiment.”) (¶ 29, “user information stored in user information storage 150 may be continuously updated based on the updates received by the corresponding information sources, and based on information monitored by computer system 140.”).
Rush further teaches: 
activating a notification of the positive usage trend for the identified subject matter within target data group (¶ 19, “The user may begin by configuring a campaign with custom variable weights and custom sub-variables defining the variables. A variable may be defined when the user, or an administrator of the system selects various sub-variables that will contribute to each variable. The user may then provide weights for each variable and a threshold for triggering notifications.”) (¶ 23, “If the relevancy score exceeds a threshold, the user may be notified of the post via a notification. To assist the user in responding to posts, the relevancy scoring system may suggest recommended responses tailored to that consumer.”) (¶ 37, “The systems and methods give users the tools to go beyond the post and filter on everything from social influence to personality type and be notified when someone of relevance is at the right place, right time and ripe for real-time engagement”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user interest analysis through online images of Rush with the use of convolutional neural networks to determine user interest through image analysis of Zhou.  This combination would have yielded a predictable result because Zhou merely adds a specific technique that is already encompassed in the post analysis of Rush, that already includes image analysis.  The addition of Zhou adds more detail to how the same output is performed.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user interest analysis through online images of Rush with the determination falsity in positive posts of Johnson.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of ensuring that those things that are inappropriate and not actually favorable are not categorized as such.  It would prevent the analysis of those that are not actually favorable and save time by not analyzing that which is not genuinely favorable because of sarcasm or other false positive.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user interest analysis through online images of Rush with the continual updating of user data from positive sentiment analysis of Kochura.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of simple repetition of an established task to have the newest information disposable at all points in time.  It would keep the data fresh and current at all times, which would be more effective at determining user interest at any exact moment.

Regarding claim 2, Rush, Zhou, Johnson, and Kochura teach the method of claim 1. Rush teaches further comprising: filtering out non-positive usage of the identified subject matter with the predictive model (¶ 24, “The scoring algorithm is uniquely weighted based on the variables and specific targeting interests of the brand or campaign and is customizable as filtering interests change. Brands can adjust variables such as location, keywords, personality traits, follower count, etc. in real-time to "tune" into what is most important to them at that moment in time and use the real-time score to filter social media in a smarter way.”). 

Regarding claim 3, Rush, Zhou, Johnson, and Kochura teach the method of claim 1. Rush teaches further comprising: recommending related subject matter to the target data group based on the positive usage trend (¶ 79, “Turning to FIG. 7, for posts 120 that have been notified to the user 140, the system 100 may make recommendations regarding the response. For example, as shown in the consumer communications screen 700 of FIG. 7, a plurality of recommended responses 710 may be provided, each of one of several categories 720. Categories 720 may include empathy for the consumer's situation, sympathy, humor, incentive, neutral information, congratulatory, excited, etc.”). 

Regarding claim 4, Rush, Zhou, Johnson, and Kochura teach the method of claim 1. Rush teaches where the analysis parameters that indicate a positive usage trend comprise a greater than 50% favorable usage of all captured online image postings from the target data group that contain the identified subject matter (¶ 23, “In an embodiment, a set of variables may include a person variable, an influence variable, a post variable, a location variable, and a conditions variable. As noted, the variables may have associated weights provided by the user. The relevancy scoring system may calculate the relevancy score by summing the value of the variables after each variable is weighed by its corresponding weight. If the relevancy score exceeds a threshold, the user may be notified of the post via a notification. To assist the user in responding to posts, the relevancy scoring system may suggest recommended responses tailored to that consumer.”) (Examiner’s note: the exact percentage of favorable usage is merely a design choice, and is encompassed by a set threshold for notification as taught in Rush).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623